            Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 1 of 8




                                                                         Joseph A. Fonti
                                                                         212 789 1342 direct
                                                                         212 205 3962 fax
                                                                         jfonti@bfalaw.com



July 2, 2020

VIA ELECTRONIC MAIL

Hon. Stefan R. Underhill
United States Courthouse
915 Lafayette Boulevard, Suite 411
Bridgeport, Connecticut 06604

Re:        In re Teva Securities Litigation, No. 3:17-cv-00558-SRU

Dear Judge Underhill:

        Plaintiffs1 provide the following discovery status report pursuant to the Court’s request
during the June 23 conference. We discuss below the issues raised at the June 23 conference. In
addition, as we noted during the conference, there are several additional discovery disputes as to
which the parties have reached an impasse and the Court’s guidance would be productive. We
briefly summarize these issues in the attached Appendix.

          A.      Defendants’ Motion Is Fully Resolved

        Pursuant to the Court’s instructions on June 23, Plaintiffs are producing “documents
sufficient to show their investments in Teva” and sending a letter to Defendants identifying
“former employees who are mentioned in the complaint.” (June 23, 2020 Tr. at 21:22-25; 22:5-8.)
Defendants have agreed that this production and letter resolve Defendants’ motion to compel.

          B.      The Parties Are Continuing to Discuss Defendants’ Production of Teva’s
                  Month-by-Month Data Pursuant to the Court’s Guidance

       Plaintiffs are working with Defendants to implement the Court’s June 23 guidance that
Defendants should produce month-by-month data sufficient to show the pricing, sales, revenues,
and profits for Teva’s full portfolio of generic drugs.

        While the parties have made some progress, there are currently two main open issues,
summarized below. The parties will try to resolve the remaining issues and reach a final agreement
early next week, and intend to submit further status reports on Thursday, July 9.


1
    Capitalized terms not defined herein have the meanings specified in the Complaint (ECF 310).
         Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 2 of 8




Hon. Stefan R. Underhill
July 2, 2020
Page 2

                1.      The Data Should Be Produced on a Monthly Basis

        After several meet and confer sessions, this afternoon, Defendants offered to produce data
for pricing, revenues, sales, and profits for each of Teva’s generic drugs—but only on a quarterly
basis, suggesting that monthly data would be more difficult (though not impossible) to compile.2

        Plaintiffs maintain that month-by-month data is highly relevant—including to show the
timing of individual price increases and the related financial metrics—and should be produced.
Monthly data best serves the ultimate goal of identifying the common set of facts about Teva’s
generic drug pricing, price increases, sales, revenues, and profits so that, in the Court’s words,
“there can’t be a dispute about what happened.” (June 23, 2020 Tr. at 12:10.) By contrast,
quarterly data is overly generalized; for example, it will obscure the precise proximity of Teva’s
price increases to parallel price increases by other firms. Monthly data will ensure that the parties
can reach common factual ground at an appropriate level of specificity, and ideally lead to a set of
stipulated facts about Teva’s monthly generic drug pricing, sales, revenues, and profits.

       Plaintiffs have therefore proposed that Defendants produce data sufficient to show the net
average sales price, sales, revenues, and profits, on a month-by-month basis, for each drug (i.e.,
each NDC Code) in Teva’s full portfolio of generic drugs. We believe this is entirely achievable
and understand that Defendants’ counsel are working with their clients (including an individual
who was on vacation this week) to assess this proposal and expect to respond early next week.

        We are hopeful that the data interval issue will be resolved promptly by agreement. In the
event we cannot reach agreement, as Plaintiffs have already advised Defendants, it has become
clear that production of Teva’s full database as maintained in the usual course of business, with
the existing tools and applications necessary to run management-level reports showing prices,
sales, revenues, and profits, is the most efficacious solution. Further, this alternative would
mitigate (if not completely eliminate) any future disputes over the scope or adequacy of data, and
would ensure all parties have equal access to the facts embodied in Teva’s business records.




2
  Before offering quarterly data, yesterday (July 1), Defendants instead proposed only to produce raw
transaction-level data, similar to what they produced in January. Plaintiffs rejected this offer, which is
inconsistent with the Court’s guidance that Defendants should “turn over what was available to any
executive who was … making a decision about whether to raise the price of a particular drug,” including
“what’s the sales history, what’s the pricing history, what’s the profit history or loss history.” (June 23,
2020 Tr. at 13:20-14:7.) To be clear, producing such raw transaction data will generate further disputes
over interpretation, such as how rebates and discounts for individual customers affect the actual price,
revenues, and profits that Teva received and reported. That is why Plaintiffs believe the optimal approach,
consistent with the Court’s guidance, is to produce a compilation of month-by-month data sufficient to
show pricing, sales, revenues, and profits.
         Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 3 of 8




Hon. Stefan R. Underhill
July 2, 2020
Page 3

               2.       The Data Should Be Produced Through December 31, 2018

        Defendants have agreed to produce data for the period from January 1, 2013 to December
31, 2016, but the parties have not resolved the end date for the production. As explained in
Plaintiffs’ motion, it is important that the data cover the period after 2016 because Teva
experienced significant price erosion—that is, declining prices on many of its generic drugs—well
into 2017 and 2018 as the price increase scheme fell apart. This price erosion led directly to Teva’s
January 6, 2017 announcement of a $1.2 billion “EBITDA gap,” its August 3, 2017 announcement
of a $6.1 billion generics impairment charge, and another $10.4 billion generics impairment on
February 8, 2018. (See ¶¶129-30, 152, 160, 362, 369, 405.) In short, generic drug pricing, sales,
revenues, and profits in the 2017-2018 period are squarely at issue.

          Plaintiffs therefore request that any production cover the period from January 1, 2013 to
December 31, 2018. This represents a compromise proposal, in an effort to resolve this issue,
from Plaintiffs’ original request for data through May 31, 2019. As the Court correctly noted, if
Teva is able to produce month-by-month data, the “period of time adds very little to the burden
and . . . gives us a full database that we can then argue about when we get toward trial and summary
judgment.” (June 23, 2020 Tr. at 9:12-16.) We understand that Defendants are currently
considering Plaintiffs’ proposal.

       We appreciate the Court’s attention to these issues.

Very truly yours,



Joseph A. Fonti, Esq.



cc:    Jordan Hershman, Esq.
       Jill O’Toole, Esq.
       Christopher Rooney, Esq.
       Matthew Mustokoff, Esq.
         Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 4 of 8



                                            APPENDIX

                             Status of Ongoing Discovery Disputes

        Plaintiffs also seek the Court’s guidance on the following issues, which remain unresolved
after several months of extensive discussion with Defendants. Plaintiffs stand ready to supplement
this submission with more detail or to submit formal briefing if useful.

I.     Defendants’ Failure to Comply with the Stipulated Production Schedule

        In several respects, Defendants have not complied with the stipulated, Court-approved
discovery milestones (ECF 375-76). These violations undermine the objective of the schedule,
which is to ensure that particular custodians and categories are closed out in a timely manner so
Plaintiffs can prepare to commence depositions.

       A.      Defendants’ Failure to Complete the June 4 Custodians

        The Stipulation provides that “[b]y June 4, 2020, Defendants shall produce all non-
privileged, relevant, responsive documents” from Kevin Galownia, Christine Baeder, Maureen
Cavanaugh, Nisha Patel, and David Rekenthaler. (ECF 375 ¶3.) Defendants have failed to comply
with this deadline in at least two respects:

       Newfound Documents: On May 29, Defendants revealed that they were continuing to
review additional documents they had recently located, which were in the process of being de-
duplicated against the existing set of documents and may result in additional documents for the
June 4 custodians. On June 11, Defendants produced nearly 11,000 new documents from the five
June 4 custodians. On June 12, Defendants indicated that they expected to complete their
processing of the recently located documents by June 19 and would promptly provide an update.

         Not only have Defendants failed to produce on time, they have not certified when they
expect to complete production. Despite our repeated outreach, Defendants have never resolved
this issue, meaning that nearly a month after the June 4 deadline, there is no closure on whether
any additional documents for these five custodians remain to be produced. Defendants have thus
failed to “notify Plaintiffs in writing as to whether they have been able to complete the production,”
or “a date by which they expect to complete the respective production” for each custodian, as the
Stipulation requires. (Id. ¶10.) Defendants must answer with certainty.

        Telephone Records: Telephone conversations and text messages were a preferred means
by which Teva colluded with competitors to increase drug prices, and Defendants have agreed to
produce the telephone records for Teva employees showing such communications. However,
Defendants refuse to do so until August 7, claiming that the Stipulation does not expressly provide
an earlier deadline. That position undercuts the milestones, as such records are directly relevant
to the custodians, particularly the June 4 custodians, who were on the front lines of Teva’s collusive
interactions. It is therefore important to produce telephone records at or near the time of each
individual’s emails and other documents so Plaintiffs can understand the full range of documents
and communications for each individual and prepare for orderly depositions. Defendants should
be producing telephone records for custodians according to the milestones.



                                                A-1
         Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 5 of 8



        B.      Defendants’ Failure to Produce a Complete Privilege Log by June 15

       The Stipulation also requires Defendants to “produce a privilege log on or before
June 15, 2020 for documents produced on or before May 8, 2020.” (ECF 375 ¶11.)

        Defendants did not do so. Instead, on June 19 (after the deadline), Defendants produced a
log identifying just seven documents, which Defendants had previously produced with redactions,
and claiming that the redacted material is purportedly work product. Plaintiffs have enclosed a
redacted copy of the deficient privilege log.1

       It is troubling that Defendants have logged only seven redacted documents. By May 8,
Defendants had produced 51,845 documents, and Defendants have effectively admitted that they
withheld many other documents from that production on privilege or work product grounds. The
seven documents on the log cannot be the totality of this withholding.

         In correspondence, Defendants have claimed that the log only includes seven documents
because counsel had not yet made a “final” privilege determination for the other documents. But
that is contrary to the Stipulation, which set the June 15 privilege log deadline specifically to ensure
that final determinations were made as to documents reviewed prior to May 8. If Defendants
finally determine that no privilege or protection applies, the documents should be produced
immediately. And if documents are finally withheld, Plaintiffs should be advised promptly, with
an adequate privilege log, so any remaining privilege and work product claims can be tested in
advance of depositions. Defendants must provide a complete log of documents withheld prior to
the May 8 production.

          Even as to the seven documents, the log is grossly deficient in that it fails to identify even
the basic information required by Local Rule 26(e), such as “[e]ach recipient,” and “author.” In
fact, it does not list any recipients for any of the documents, and for four of the seven, the purported
authors are only identified in Hebrew (item 7) or with incomprehensible terms (items 4-6).
Moreover, the log’s vague, boilerplate descriptions are insufficient, and Defendants never identify
any attorney whose legal advice is purportedly contained in these documents. Defendants have
refused to correct these defects in the log.

        C.      Former Teva Executive Maureen Cavanaugh
                Refused to Produce Documents by June 24

        Maureen Cavanaugh (former SVP and Chief Operating Officer, North America Generics,
of Teva USA) has failed to produce any documents in response to a subpoena served on
January 27, 2020, over five months ago. Ms. Cavanaugh is represented by the same counsel as
Defendants and stipulated to a June 24 production deadline (ECF 375 ¶¶3-4). It is undisputed that
she possesses responsive documents. Her violation of the subpoena needs to be resolved. Three
issues are illustrative:



1
  Because Defendants have designated the log “ATTORNEYS’ EYES ONLY” under the operative
protective order, Plaintiffs have redacted its entries, although in reality the log does not qualify for any
confidential treatment.


                                                   A-2
        Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 6 of 8



        First, Plaintiffs focused on Ms. Cavanaugh’s mobile devices because collusive interactions
often occurred by phone and text message, and Teva has not produced any phone records or text
messages from its corporate files. Thus, on March 20—over three months ago—Plaintiffs
specifically asked “[w]hether Teva has complete records” for “any personal or mobile devices”
that Ms. Cavanaugh used “for business purposes during her employment at Teva,” and “[w]hether
and when Teva will produce all such records.”

         After months of evading these questions and insisting that Ms. Cavanaugh “no longer” had
access to any mobile devices from her employment at Teva, on June 25, Defendants revealed—
for the first time—that Teva actually has imaged at least one mobile phone used by Ms. Cavanaugh
for business activity. All relevant, responsive documents from this mobile phone should have been
produced by the June 24 deadline in the Stipulation. But none were. Moreover, counsel have
refused to answer basic questions about the contents of the device, when the materials will be
produced, or whether Ms. Cavanaugh also used other devices for business. Teva must produce the
relevant content of Ms. Cavanaugh’s phone.

        Second, Ms. Cavanaugh’s counsel admits that she possesses a “dynamic personal
document in which she maintains certain personal and business-related contact information,”
which is directly relevant to her collusive interactions with executives at other generic drug
manufacturers. However, she has refused to produce the business-related portions of this
document. Instead, Teva has merely offered to produce her office Outlook contacts. That is no
substitute for a “dynamic personal document” used to carry out the collusion. It must be produced.

        Third, Ms. Cavanaugh has produced no actual communications with Teva’s purported
competitors, even though her counsel does not dispute that many such communications occurred
(including by call and text message). Counsel have claimed that no such communications exist, a
position that raises serious concerns about preservation and the adequacy of any search performed.
Nonetheless, counsel has refused to explain what search (if any) they have conducted for these
highly relevant documents. Ms. Cavanaugh must provide answers to these questions.

       D.      Defendants’ Improper “Relevance” Redactions to
               Board Materials Produced on June 24

        Defendants also failed to meet the June 24 deadline by which they “shall produce all non-
privileged, relevant, responsive materials from Teva’s Board of Directors.” (ECF 375 ¶4.)

       Instead, on June 24, Defendants provided only a partial set of Board materials with
extensive, improper “relevance” redactions, affecting at least 98 of the 768 Board documents
produced. Such redactions are contrary to the parties’ stipulated ESI protocol and impermissible
as a matter of law. See, e.g., Christine Asia Co. v. Alibaba Grp. Holding Ltd., 327 F.R.D. 52, 54
(S.D.N.Y. 2018) (collecting cases establishing “the general rule that relevance redactions are
improper”). Defendants have refused to remove these improper redactions and have failed to
explain why their confidentiality concerns are not adequately addressed by the protective order
entered in this case (ECF 77).




                                               A-3
         Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 7 of 8



       E.      Defendants Are Withholding Additional Non-Privileged,
               Relevant Documents Responsive to the Second RFPs

        The parties also have an outstanding dispute concerning Plaintiffs’ Second RFPs, served
on February 28, 2020. Contrary to the Stipulation and Defendants’ representations to this Court
that, other than work product or privilege, all of Defendants’ objections to the RFPs had been
resolved (May 13, 2020 Tr. at 11:23-25; see also id. at 11:13-14; 12:1-13:5), Defendants continue
to withhold plainly relevant, responsive documents on objections other than work product or
attorney-client privilege. For example, Defendants are withholding documents showing the
Individual Defendants’ trading in Teva Securities after they left their positions at Teva, even
though these responsive documents are within the overall agreed-upon date range for discovery
(January 1, 2013 to May 31, 2019). The Court should order Defendants to abide by the Stipulation
and produce “all non-privileged, relevant, responsive documents” not subject to claims of work
product or attorney-client privilege and deem all their other objections waived. (See ECF 375
¶¶5-6 (covering the Individual Defendants).)

II.    Defendants’ Refusal to Accept Additional, Relevant Custodians and Search Terms

        As is common in complex litigation, Defendants’ recent document productions and written
discovery responses have confirmed the need for Defendants to search for and produce documents
from additional relevant custodians (beyond the 19 currently agreed custodians), and apply a
limited set of additional search terms to ESI. Although many additional issues have been revealed,
Plaintiffs have been mindful and targeted, and to date have identified nine additional custodians,
for a total of 28 custodians (out of Teva’s over 40,000 employees) and nine additional targeted
search terms that Defendants should apply.

        Additional Custodians: Relevance as to six of the nine individuals is not in dispute because
they were expressly referenced in Defendants’ recent Rule 26(a) initial disclosures or
interrogatory responses. Specifically, Sean Silver, Brandon Boyd, Mayra Avrila, and Jan
Gustavsen were identified by Defendants in their June 12, 2020 supplemental initial disclosures as
“likely to have discoverable information that Defendants may use to support their claims or
defenses.” On May 27, 2020, Gilad Shadur and Eti Mitrany were named by Defendants in sworn
interrogatory responses as individuals who were “primarily involved” in the creation, review, and
dissemination of Teva’s financial reporting for its generic drug business.

       Nonetheless, Defendants have rejected Gustavsen and Mitrany based on purported
concerns about burden, even though Defendants apparently have not even tested Plaintiffs’ search
term proposal for these individuals.

       Moreover, while Defendants have accepted four of these six custodians (Silver, Boyd,
Avrila and Shadur), they are seeking to improperly narrow the search terms for these custodians.
All custodians should be subject to the same search terms as the 19 agreed custodians (and the
additional search terms Plaintiffs have requested). Defendants do not, and cannot, make any
burden argument.

       The remaining three additional custodians (Todd Branning, Brendan O’Grady, and Andrew
Boyer) are also indisputably relevant. They were at the epicenter of the core financial component



                                                A-4
         Case 3:17-cv-00558-SRU Document 443 Filed 07/02/20 Page 8 of 8



of this case. Branning was Senior Vice President and CFO, Global Generics Medicines and
reported directly to Defendant CFO Desheh; O’Grady and Boyer successively served as President
and CEO, North America Generics, with direct oversight of the price increase activity at issue.

        Plaintiffs have extensively demonstrated these individuals’ relevance based on
Defendants’ limited production to date. Defendants cannot substantiate any claim that producing
discovery from them is disproportionate in this securities litigation focused on the financial
performance of Teva’s U.S. generics segment. Defendants should produce relevant documents for
all nine custodians using the existing search terms and additional terms discussed below.

       Additional Search Terms: Defendants’ recent discovery responses and productions also
confirm that nine additional searches targeted to Teva’s financial forecasting and price increases
are necessary.2

        For example, the existing search terms (agreed to on January 25, 2020) include terms
related to the “Work Plans” referenced in the Complaint. On March 27, however, Defendants
served interrogatory responses stating that Teva “[m]ore commonly called” the Work Plan the
“Annual Operating Plan (‘AOP’) during the Relevant Period.” Defendants have nonetheless
refused to apply “AOP” (and variations on this term) as a search term.

       Defendants have also produced documents showing that Teva retained Boston Consulting
Group (“BCG”) to consult on Teva’s process for identifying and implementing price increases,
which Teva called “Life Cycle Management” and “Life Cycle Extension.” Defendants should
have identified BCG in their disclosures and disclosed this terminology in their interrogatory
responses months ago, and agreed to run search terms like “Boston Consulting,” “@bcg.com,”
“Life Cycle Management,” and “Life Cycle Extension” to locate these critical documents.

        While Defendants have rejected all nine proposed searches on burden grounds, claiming
they capture more than 172,000 documents, Defendants have not clarified the actual number of
additional, unique documents (i.e., documents not already captured by the agreed-upon search
terms) that would need to be reviewed. Nor have Defendants accepted the vast majority of the
terms that appear to capture much smaller volumes of documents.

       Finally, Defendants’ burden claims are a red herring because if Defendants had timely
disclosed all relevant individuals and terminology related to Teva’s financial reporting, the parties
would have included these custodians and search terms at the outset. In any event, Defendants
have no basis to refuse them now. Defendants should apply the nine searches to all of the collected
documents and produce relevant documents by August 7.




2
 They are: QBU; QBR; “Long Term Plan” OR LRP; “Operating Plan” OR AOP; Q*V*; “Life Cycle
Management” OR LCM; “Life Cycle Extension” OR LCE; “pric*” w/3 comm*; “Boston Consulting” OR
BCG OR @bcg.com.


                                                A-5
